Citation Nr: 0940173	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  03-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1956 to May 
1958.  He died in January 2002.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the above claim.  
When this claim was previously before the Board in November 
2006 and July 2008, it was remanded for further development.  

The Board notes that, at the time of the Veteran's death, an 
appeal was pending on the issue of entitlement to service 
connection for a stomach condition.  This matter was referred 
to the RO in the Board's July 2008 remand, and, in an August 
2008 rating decision, the RO denied entitlement to service 
connection for gastritis (claimed as a stomach condition) for 
accrued purposes only.  


FINDINGS OF FACT

1.  A death certificate reflects that the Veteran died in 
January 2002, at age 65, due to colon cancer with metastasis 
(first diagnosed in December 2001), with the contributing 
cause of acute obstructive renal failure (first diagnosed in 
January 2002).  

2.  The Veteran was not service connected for any disability 
during his lifetime.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased Veteran's lifetime was not granted.  
Where a claimant submits a detailed application for benefits, 
VA must provide a detailed response.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in May 2002, which informed the appellant of all 
three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  In light of the denial of the claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of prejudice to her under the holding in 
Dingess/Hartman.  Further, as required by Hupp, the VCAA 
notice was tailored to the appellant's claim; however, in 
light of the fact that the Veteran was not service connected 
for any disease or disability, no information could be 
provided regarding a previously service-connected condition 
or any conditions not yet service connected.  Therefore, any 
technical notice deficiency was harmless error.  

VA has a duty to assist the appellant in the development of a 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the Veteran's service treatment records have 
not been associated with the claims file.  However, in 
September 2001, these records were formally found to be 
unavailable after attempts to associate such records were 
made in August 2001.  See September 2001 Request for 
Information.  The Board also acknowledges that, in cases 
where the Veteran's service treatment records are unavailable 
through no fault of his own, there is a "heightened duty" 
to assist him in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, the RO has met this 
heightened duty to assist by obtaining the Veteran's VA and 
private treatment records, and providing the appellant with a 
hearing.  

The Board acknowledges that, to date, VA has not solicited a 
medical opinion regarding the Veteran's cause of death; 
however, no VA medical opinion is necessary to satisfy the 
duty to assist in this case.  Under 38 U.S.C.A. § 
5103A(d)(2), VA is required to obtain a medical examination 
or opinion when such is necessary to make a decision on a 
claim.  Specifically, a VA examination is required where the 
record contains competent evidence of a current disability, 
and indicates that the disability or symptoms may be 
associated with military service, but does not contain 
sufficient evidence for the Secretary to make a decision.  
Id.  The statutory duty of VA to assist in developing 
disability claims does not include a duty to provide an 
appellant with medical opinions absent a showing by the 
appellant of a causal connection between the Veteran's 
disability and his military service.  38 U.S.C.A. § 5103A(a, 
d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  
Because there is no competent medical evidence of record to 
suggest a correlation between the Veteran's military service 
and his colon cancer with metastasis, or his acute 
obstructive renal failure, the Board finds that VA is not 
obligated to obtain a medical opinion.  See Delarosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.

II.  Service Connection for Cause of Death
 
The appellant seeks service connection for the cause of the 
Veteran's death.  She essentially contends that the Veteran's 
colon cancer and renal failure, which resulted in his death, 
are causally related to his military service.  The appellant 
has also made contentions regarding the Veteran's gastritis; 
however, the Board points out that service connection for 
this condition (for accrued benefits purposes) was denied in 
August 2008.     

To establish service connection for the Veteran's cause of 
death, the evidence must show that a disability incurred in, 
or aggravated by service, either caused or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Therefore, service connection for the cause of a Veteran's 
death may be demonstrated by a showing that the Veteran's 
death was caused by a disability for which service connection 
had been established at the time of death, or for which 
service connection should have been established.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

A death certificate reflects that the Veteran died in January 
2002, due to colon cancer with metastasis (first diagnosed in 
December 2001), with the contributing cause of acute 
obstructive renal failure (first diagnosed in January 2002).  

Unfortunately, as noted above, the Veteran's service 
treatment records have formally been found to be unavailable 
as a result of the National Personnel Records Center (NPRC) 
fire of July 1973 after attempts to associate such records 
were made in August 2001.  See Request for Information dated 
in September 2001.  The Board acknowledges that, in cases 
where the Veteran's service treatment records are unavailable 
through no fault of his own, it has a "heightened duty" to 
explain its findings and conclusions, and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Post service, the Veteran sought private treatment from Dr. 
Olga Cruz Resto and Dr. Francisco J. Marchado.  In a July 
2000 note, Dr. Resto indicated that she had been treating the 
Veteran for gastritis since 1959, and stated that this 
condition could have been acquired during service.  Her 
treatment records indicate that the Veteran had been 
diagnosed with acute gastritis in January 1990 and September 
1990, chronic duodenditis in October 1998, and relapsing 
gastritis in February 2001.  Additionally, a June 1999 letter 
from Dr. Marchado reported that he had treated the Veteran 
from July 1977 to January 1999 for a history of diabetes 
mellitus, Type II (DM), and depression.  

VA treatment records dated from March 1976 to January 2002 
indicate that the Veteran sought treatment on numerous 
occasions for gastritis, epigastric pain, and prostate 
cancer.  These records reveal that the Veteran underwent a 
colostomy in December 2001.  The treating doctor noted that 
the Veteran's active health problems were gastritis (not 
otherwise specified) (diagnosed in December 2000), 
gastroduodenitis (diagnosed in December 2000), hypertension 
(diagnosed in December 2000), DM with ophthalmological 
manifestations and retinopathy (diagnosed in December 2000), 
retinal edema (diagnosed in December 2000), recurrent 
depressive disorder (diagnosed in December 2000), 
microalbuminaria (diagnosed in October 2001), malignant 
neoplasm of the prostate (diagnosed in December 2000), and 
malignant neoplasm of the colon (diagnosed in November 2001). 

On January 22, 2002, the Veteran sought VA treatment for 
generalized edema.  The doctor noted that the Veteran had 
colon cancer, status post colostomy, with liver metastasis, 
but indicated that he was not currently receiving treatment 
for this condition.  The doctor also noted that the Veteran 
had experienced diarrhea for several weeks, but indicated 
that this was part of his gastrointestinal condition and was 
controlled with medication.  On January 30, 2002, the Veteran 
presented with nausea, vomiting, and food intolerance, and 
based on laboratory results, was diagnosed with acute renal 
failure with obstructive parameters.  He was admitted to the 
VA hospital and treated with phenergan.  Unfortunately, the 
following morning, the Veteran developed cardio-respiratory 
arrest and passed away.  The death note indicates that the 
Veteran had a history of colon cancer (status post resection 
and gastronomy), prostate cancer (status post transurethral 
resection of the prostate), hypertension, DM due to 
hypoactivity and anorexia of 2 days evolution, and diffused 
metastatic liver disease.  Significantly, none of the 
Veteran's VA treating doctors provided an opinion as to the 
etiology of his colon cancer and/or his acute renal failure. 

Based on the foregoing, the Board finds that the criteria for 
service connection for the cause of the Veteran's death are 
not met.  Although the appellant contends that the Veteran's 
colon cancer and renal failure, which ultimately resulted in 
his death, are related to service, she has submitted no 
competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent 
medical evidence).  As a lay person, the appellant is not 
competent to establish a medical diagnosis or etiology merely 
by her own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, at no 
point during his VA or private treatment has a medical 
opinion linked the onset of colon cancer or acute renal 
failure to the Veteran's time in service.  Further, the 
Veteran was not diagnosed with colon cancer until December 
2001, and was not diagnosed with renal failure until January 
2002, more than 40 years after separation from service.  

In sum, there is no competent evidence of record showing that 
any of the disabilities listed on the Veteran's death 
certificate (i.e., colon cancer and acute renal failure) had 
their onset during active service (or any applicable 
presumptive period) or were related to any in-service disease 
or injury.  See 38 U.S.C.A. §§ 1110, 1112.  Therefore, the 
Board finds that the criteria for service connection for 
cause of death are not met and the appellant's claim is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  38 
U.S.C.A. 5107(b).

ORDER

Service connection for cause of death is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


